Citation Nr: 0116727	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-23 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date prior to October 3, 1991, 
for service-connected paranoid schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
September 1967 to August 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Los 
Angeles, California, which granted the veteran's claim of 
entitlement to service connection for paranoid schizophrenia, 
effective from October 3, 1991.  The RO assigned a disability 
rating of 100 percent, also effective from October 3, 1991.


FINDINGS OF FACT

1.  The veteran filed an original claim of entitlement to 
service connection for a mental disorder in March 1989; that 
claim was denied in RO rating decisions in February and March 
1990.  The veteran did not appeal the denial of service 
connection to the Board; thus, it became final.  

2.  The RO first received a claim to reopen the veteran's 
claim of entitlement to service connection for schizophrenia 
on October 3, 1991.  

3.  No earlier communication can be reasonably interpreted as 
a claim to reopen the claim for service connection for 
schizophrenia.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
October 3, 1991, for the grant of service connection and a 
100 percent rating for schizophrenia have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to October 3, 
1991, for the grant of service connection for schizophrenia.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.  

Relevant Law and Regulations

Effective dates

Except as otherwise provided by law, the effective date of an 
evaluation and award of service-connected disability 
compensation based upon a claim reopened after final 
disallowance will be on the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 3.400, 3.400 
(b)(2) (2000).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2000).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2000).  The 
Veterans Claims Assistance Act of 2000 (VCAA) recently 
emphasized that a "claimant" is "any individual applying 
for, or submitting a claim for, any benefit under the laws 
administered by the Secretary [of Veterans Affairs]."  
Public Law No. 106-475, § 2, 114 Stat. 2096, 2096 (Nov. 9, 
2000).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2000).  The 
date of receipt shall be the date on which a claim, 
information, or evidence was received by VA.  38 C.F.R. 
§ 3.1(r) (2000).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2000).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

VA's duty to assist

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  

Additional law, regulations, and court decisions will be 
discussed where appropriate in the analysis section below.

Factual Background

The veteran filed a claim for service connection for a mental 
disorder in October 1989, on VA Form 21-526, Veteran's 
Application for Compensation or Pension.  In February 1990 
the RO denied the claim.  The veteran was notified of the 
RO's decision and his appellate rights; he did not appeal.

After receiving additional evidence, the RO, in April 1990, 
issued another rating decision, in which it again determined 
that service connection for a mental disorder, schizophrenia, 
was not established, either by in-service incurrence or 
aggravation, or by manifestation of psychosis within the one-
year presumption period provided by law after separation from 
service.  The RO did, in the March 1990 rating decision, find 
that the veteran was entitled to service connection, solely 
for purposes of VA medical care, based upon development of an 
active psychosis within two years of separation from service, 
under then 38 U.S.C. § 602 (since redesignated as 38 U.S.C. § 
1702 (West 1991).  Again, the veteran was apprised, by mail, 
of his procedural and appellate rights, and, again, he did 
not initiate an appeal of the denial of service connection.


In April 1990, the veteran submitted a claim for non-service-
connected disability pension benefits, on VA Form 21-527, 
Income-Net Worth and Employment Statement.  In May 1990, the 
RO issued a letter to the veteran requesting a signed 
authorization for release of medical records.  The RO 
received a VA Form 21-4138, Statement in Support of Claim, 
later in May 1990, from the veteran, which stated, "I am 
being treated for a catatonic condition presently by Dr. 
[P.P. I.], M.D. . ." and provided an address.  In June 1990, 
the RO denied the veteran's claim for non-service-connected 
disability pension, on the basis that he had Social Security 
income in excess of the limits provided by law for pension 
entitlement.  

The veteran subsequently submitted another Statement in 
Support of Claim, dated October 3, 1991, in which he 
requested that his claim for service connection for 
schizophrenia be reopened.  That communication was date-
stamped as received by the RO on October 17, 1991; however, 
another date-stamp thereon indicates that it was initially 
received at the VA Medical Center in Wadsworth, on October 3, 
1991.  After obtaining medical records identified by the 
veteran, the RO issued a Confirmed Rating Decision in March 
1992, in which the RO determined that the veteran had not 
submitted new and material evidence to warrant reopening his 
claim of entitlement to service connection for schizophrenia.  
Notice of that decision was provided to the veteran in April 
1992, and he filed a timely Notice of Disagreement as to the 
effective date assigned.  The RO provided him a Statement of 
the Case, and the veteran subsequently perfected his appeal 
to the Board.  

In October 1994 the veteran and his mother testified before a 
local Hearing Officer.  The April 1992 RO rating decision was 
continued through the issuance of a November 1994 
Supplemental Statement of the Case.  The issue of whether new 
and material evidence had been submitted to warrant reopening 
the veteran's claim of entitlement to service connection for 
schizophrenia was certified to the Board.

In a decision of February 1998, the Board held that new and 
material evidence had been submitted to reopen the claim, and 
the issue of entitlement to service connection for 
schizophrenia was remanded to the RO for readjudication.  

After developing additional evidence, to include numerous 
medical records, statements from the veteran, and a VA 
medical examination, the RO issued the June 2000 rating 
decision which is now on appeal to the Board.  As mentioned 
in the Introduction, above, the RO granted service connection 
for paranoid schizophrenia, and assigned a rating of 100 
percent, effective from October 3, 1991.  The veteran was 
notified of this action in a June 2000 letter, which also 
advised him that the commencement of payment of his 
compensation would be, under the law, on the first day of the 
calendar month following the month in which the award became 
effective, i.e., November 1, 1991.  See 38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.

Preliminary matter - duty to assist

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.103(a) (2000).  As 
noted above, recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of medical evidence 
appears to be complete.  By virtue of the SOC provided by the 
RO in October of 2000, the veteran and his representative 
have been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a); VCAA 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the appellant.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Discussion

The RO issued a rating decision in March 1990, which denied 
the veteran's claim of entitlement to service connection for 
schizophrenia.  The veteran was notified of said decision, 
and of his appellate rights, by letter later that month; the 
veteran did not appeal.  Therefore, the March 1990 rating 
decision became final.  38 U.S.C.A. §§  7105, 7104 (West 
1991); 38 C.F.R. §§  20.200, 20.302, 20.1103 (2000).  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  The Board by decision dated 
February 1998 determined that the veteran had submitted 
evidence sufficient to warrant reopening his claim of 
entitlement to service connection for schizophrenia.  


As mentioned above, the effective date of a claim is the date 
on which a claim to reopen, after final disallowance, was 
received.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In 
this case, the RO received the veteran's claim to reopen his 
claim of entitlement to service connection for schizophrenia 
on October 3, 1991.  See 38 C.F.R. § 3.1(r).  Absent evidence 
of a prior received claim, no earlier effective date may be 
assigned.  38 C.F.R. § 3.400.  

The veteran appears to contend that records of past medical 
treatment may serve as an informal claim of entitlement to 
service connection for schizophrenia.  He alludes to 
treatment for mental disability in the 1970's and 1980's, as 
if he believes those incidents should trigger an earlier 
effective date for his compensation.  The Board notes, 
however, that neither the veteran nor his representative has 
identified any claim for mental disability which was filed 
before the original VA Form 21-526 was submitted in October 
1989. 

Under 38 C.F.R. § 3.157, once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reasons that the service-connected 
disability is not compensable in degree, receipt of reports 
of examination or hospitalization will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  Inasmuch as no formal claim for service connection 
for schizophrenia or any other mental disease or disorder had 
been allowed or disallowed prior to the filing of the 
veteran's original claim in October 1989, the provisions of 
38 C.F.R. § 3.157 did not apply at that time.  That is, even 
though there was apparently medical treatment for 
schizophrenia prior to October 1989, such does not constitute 
an informal claim for schizophrenia under 38 C.F.R. § 3.157, 
because the veteran's schizophrenia claim had not been 
previously claimed and disallowed.  

In addition, there is no evidence in the record, prior to the 
formal claim received by the RO in October 1989, that 
indicates any intent on the part of the veteran to apply for 
benefits or in any way specifically identified "the benefit 
sought" (entitlement to service connection for 
schizophrenia) as is required by § 3.155(a).  See Dunson v. 
Brown, 4 Vet. App. 327, 329-330 (1993).  Thus, even if his 
original claim had been granted, there would have been no 
legal basis for an effective date earlier than October 1989.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400 (b)(2).

The Board notes that applicable statutory and regulatory 
provisions require that VA look to all communications from a 
claimant which may be interpreted as applications or claims -
- formal and informal -- for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  As noted above, an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

In the present case, the veteran filed a formal claim for 
pension in April 1990.  The RO, by letter in May 1990, 
requested that the veteran submit authorization for the 
release of medical records.  Later that month, the RO 
received correspondence from the veteran which provided the 
name and address of a treating physician.  The correspondence 
expressed neither disagreement with nor intent to appeal the 
March 1990 rating decision, and therefore did not constitute 
a Notice of Disagreement.  38 C.F.R. § 20.201 (2000).  
Furthermore, said correspondence did not represent a claim to 
reopen his claim of entitlement to service connection for 
schizophrenia, inasmuch as it neither requested a 
determination of entitlement nor evidenced a belief in 
entitlement to said benefit.  38 C.F.R. §§ 3.1(p), 3.155.  

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that, while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995). 

In view of the foregoing, the effective date assigned by the 
RO, based upon the receipt of the veteran's reopened claim 
for service connection for schizophrenia, was correct under 
the facts and law of this case.



ORDER

An effective date prior to October 3, 1991, for the grant of 
service connection for paranoid schizophrenia is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

